Title: John Thaxter to Abigail Adams, 27 November 1782
From: Thaxter, John
To: Adams, Abigail



Madam
Paris 27th. Novr. 1782

You will believe me, when I inform You, that I am grievously disappointed in only having to acknowledge the reciept of just two Lines and an half from You by Capt. Grinnell. I am sorry that the Shortness of your Notice has deprived me of so much Happiness. The Card however will keep alive my Expectations ’till the promised Letters arrive. But lest Miss Nabby should think I set no Value upon her Letters, You will please to make her my particular Regards for most unceremoniously writing a most unceremonious Letter to me, and tell her that I will not be offended if She is culpable in that Respect as often as She has an Inclination to be so.
I am very happy, that the Negotiations of your dearest friend have been at length noticed. Some former Letters of mine, when they arrive, will shew that many Difficulties arose in the progress of the Negotiation, that were perhaps unthought of in America, and that some thing beyond Patience was necessary to remove them. Patience was a Virtue of indispensible Necessity—but not the only one deserving an Eulogium. A patient and a skillful Negotiator are Characters of a very different Cast, and both Qualities were necessary in the Country, where the Scene of Action was displayed, which from its earliest History has ever been remarkable for the Troubles and Diffi­culties with which it embarrasses every Negotiation. The complicated Frame of their Constitution and the Character of the Nation are widely variant from all other European ones. The Springs and Motives, which actuate the human Heart, or in other words, a thorough knowledge of human Nature, were very requisite. Distrusts, Fears, Jealousies and Prejudices were to be combated and removed. Open and disguised Enemies were to be managed, with all their Malice and ill Will. The Stability of our political Existence to be proved, and a Multiplicity of other disadvantages arranged in a formidable Phalanx were to be borne down, in order to procure a cordial Embrace to the two Sisters, and great Address, great Abilities, Faith, Patience, Firmness and Perseverance were necessary, and were employed, in attaining so important an Object. I have mentioned but a few Embarrassments—I could enumerate many, as I have been an Eye Witness to most of them. The Honor of a Commission is one thing—the Trouble of it another. Those who are fond of fishing in troubled Waters, I wish may be indulged. There is perhaps a Nutriment in Honor of this kind that is occult—some folks have not found it out. It is an unsavory Sauce in an hour of perplexity, and I should suppose not a very consoling Balm to embarrassed Negociations—at least where Vanity was not so predominant a Passion as to have extinguished all Sensibility. The Ways of Negociation are not always of pleasantness neither are all her Paths the Paths of Peace—they are but too often rugged and thorny. I have no disposition to travel in such kind of Roads, and I am as unqualified as indisposed. My Situation has led me to be witness to many Anxieties—and I must have been callous to every feeling, that distinguishes Man from the inferior Orders of Creation, not to have felt them.——The Work is now done, and well done. The Sisters have embraced—and in time I believe they will be as fond and loving as most Connections of this sort are—perhaps more so. Time will point out the fruits of the Negotiation.
Mr. Laurens was much hurt at the Death of his Son—but bears it heroically. “The Wound is deep, says he, but I thank God I had a Son, who dared to die for his Country.” There is something magnanimous and noble in this Sentiment. He could not have expressed more affection to his Son and more Attachment to his Country more feelingly. God bless the old Hero.

With invariable sentiments of Esteem & Regard, I have the honor to be, Madam—&c.
J

